Dear Mr. Gaspard:
This office is in receipt of your recent opinion request wherein you inquire whether or not you may continue to serve in your capacity as the elected Clerk of Court of Vermilion Parish, as you have recently been appointed to the Louisiana Tax Commission. It is the opinion of this office that you may not legally hold both positions until June 30, 1996, as reflected in your correspondence, for the following reasons.
The office of clerk of court is a local elective office which falls within a political subdivision of state government. The position of member of the Louisiana Tax Commission constitutes a full-time appointive office. These conclusions are based upon the definitions provided in LSA-R.S. 42:62, stating, in pertinent part:
      (1) "Elective office" means any position which is established or authorized by the constitution or laws of this state or by the charter or ordinances of any political subdivision thereof, which is not a political party office, and which is filled by vote of the citizens of this state or of a political subdivision thereof.
(2) "Appointive office" means any office in any branch of government or other position on an agency, board, or commission or any executive office of any agency, board, commission, or department which is specifically established or specifically authorized by the constitution or laws of this state or by the charter or ordinances of any political subdivision thereof and which is filled by appointment or election by an elected or appointed public official or by a governmental body composed of such officials of this state or of a political subdivision thereof.
*          *          *
(4) "Full-time" means the period of time which a person normally works or is expected to work in an appointive office or employment and which is at least seven hours per day of work and at least thirty-five hours per week of work.
(5) "Part-time" means the period of time which a person normally works or is expected to work in an appointive office or employment which is less than the number of hours of work defined in this Section as full time.
*          *          *
(8) The judicial branch of state government includes all judges, employees, and agents of the supreme court, the judicial administrator, courts of appeal, district courts, including the civil and criminal district courts of Orleans Parish, parish courts, city courts, and any other judicial offices and instrumentalities of the state, but does not include judges or employees of courts not enumerated in this Paragraph.
(9) "Political subdivision" means a parish, municipality, and any other unit of local government, including a school board and a special district, authorized by law to perform governmental functions. In addition for the purposes of this Part, mayor's courts, justice of the peace courts, district attorneys, sheriffs, clerks of court, coroners, tax assessors, registrar of voters, and all other elected parochial officials shall be separate political subdivisions.
The Louisiana Dual Officeholding and Dual Employment Law prohibits the simultaneous holding of these offices, as provided in LSA-R.S. 42:63 (D):
      D. No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or  full-time appointive office in the government of this state or in the government of a political subdivision thereof. No such person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office. In addition no sheriff, assessor, or clerk of court shall hold any office or employment under a parish governing authority or school board, nor shall any member of any parish governing authority or school board hold any office or employment with any sheriff, assessor, or clerk of court. (Emphasis added).
Thus, you may not continue to hold the office of clerk of court until June 30, 1996, while also serving as a member of the Louisiana Tax Commission.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: KERRY L. KILPATRICK Assistant Attorney General
Date Received: April 1, 1996Date Released: April 10, 1996
Kerry L. Kilpatrick,Assistant Attorney General